Citation Nr: 1525905	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for obstructive sleep apnea.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and anxiety as secondary to obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for obstructive sleep apnea and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the claim for service connection for obstructive sleep apnea on the basis that it was not shown in-service and there was no relationship between service and the post-service manifestations of obstructive sleep apnea.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the July 2007 decision, i.e., lay statements from the Veteran's family and a fellow service-member attesting to symptoms of obstructive sleep apnea during service, and a medical opinion attributing the Veteran's obstructive sleep apnea to service, relate to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The July 2007 rating decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2007).  
2. Evidence received since the July 2007 decision is new and material and the claim for service connection for obstructive sleep is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties to notify and assist is not necessary at this time.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

 In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the U.S. Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  



Application to Reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  
An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.
New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
In July 2007, the RO denied the Veteran's claim for service connection for obstructive sleep apnea.  The appellant was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
The RO's denial of service connection was based on the fact that clinical findings consistent with obstructive sleep apnea were not demonstrated in service or for many years after service and there was no link between the Veteran's demonstrated obstructive sleep apnea and his active service.  The RO found that obstructive sleep apnea was not demonstrated until many years after service.  
The evidence before the RO at the time of the July 2007 rating decision was service treatment records, private treatment records from July 2004 showing polysomnogram testing consistent with obstructive sleep apnea, VA treatment records, and lay statements.  In essence, at the time of the prior denial, there was evidence of a post service disability, but no evidence of in-service disease or injury or of a nexus to service.
Since the RO's decision, the Veteran submitted lay statements from the Veteran's family and a fellow service-member, and medical opinions from H.S. M.D.
The lay statement from D.C., the Veteran's cousin, notes that he observed the Veteran during the summer of 1984 snoring loudly and awakening from sleep, gasping for air.
The lay statement from A.C., the Veteran's mother, notes that during the Veteran's active service, he would visit their home on leave where he was observed having breathing problems and loud snoring.  
The lay statement from P.T., a fellow service-member, notes that he was a roommate with the Veteran from January 1985 to April 1986.  This statement notes that the Veteran was observed snoring very loudly with lapses in his breathing.
A medical report from H.S. M.D., dated August 2012 contains the opinion stating that based on the statements from the Veteran's family and a fellow service-member, it is likely as not that [the Veteran's] obstructive sleep apnea was present in service.
A medical report from H.S. M.D., dated August 2014 notes that sleep apnea is not a problem that a person seeks treatment for immediately.  Dr. H.S. reiterated his opinion that the Veteran's sleep apnea started in service.

In sum, at the time of the prior denial, there was evidence of a post-service diagnosis of obstructive sleep apnea.  However, there was no evidence of a disease or injury in service or of a nexus to service.  The lay statements, probative value aside, goes to cure a prior evidentiary defect, e.g., in-service incurrence or aggravation of a disease or injury, and the medical opinions from H.S. M.D relate to the requirement of a nexus between the disease and service which was not previously substantiated in the rating decision in July 2007.  Hence, this evidence is not cumulative.  See 38 C.F.R. § 3.156 (2014).  Therefore, the application to reopen is granted.


ORDER

The application to reopen the claim for service connection for obstructive sleep apnea is granted.


REMAND

Service connection for Obstructive Sleep Apnea

The Veteran contends that he incurred obstructive sleep apnea in service.  

The service treatment records indicate that the Veteran denied experiencing difficulty sleeping at his January 1987 Report of Medical History.  Further, no abnormal findings regarding sleep apnea, or difficulty sleeping were noted on a January 1987 Report of Medical History.  Similarly, the Veteran did not make any related complaints during his active service.

The Veteran submitted a copy of a private treatment note dated July 2004 showing polysomnogram testing showed obstructive sleep apnea.   

The Veteran submitted argument and evidence that he asserts shows an association between his service and obstructive sleep apnea.  The record contains competent evidence of a current disability and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  The above-noted lay statements relate the requirement of an in-service manifestation of a disease or injury, and the nexus evidence submitted, while not adequate for adjudication purposes, supports the Veteran's contention that he incurred obstructive sleep apnea in service.  

Under these circumstances, the Veteran should be afforded a VA examination to determine any relationship between his obstructive sleep apnea and his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014).

An Acquired Psychiatric Disorder
 
The service treatment records indicate that the Veteran denied experiencing symptoms of depression at a January 1987 Report of Medical History.  Further, no abnormal findings regarding depression are shown on the January 1987 Report of Medical Examination.  Similarly, the Veteran did not make any related complaints during his active service.

The Veteran contends that he has an acquired psychiatric disorder that is secondary to his obstructive sleep apnea.  The newly submitted evidence relating to the relationship between his currently diagnosed major depressive disorder and his obstructive sleep apnea supports the Veteran's contentions that he has a psychiatric disorder that is secondary to his obstructive sleep apnea.  Alternatively, the Veteran has submitted evidence that he incurred an acquired psychiatric disorder in service.

The lay statement from A.C., the Veteran's mother, notes that during the Veteran's active service, he would visit their home on leave where he was observed having breathing problems and loud snoring.  This statement also notes that the Veteran underwent a personality change and he was observed to be distant, agitated, reclusive, and angry.  
An October 2014 report from H.H-G., Ph.D. shows the examiner opined that the Veteran suffers from a mood disorder that more likely than not began during his military service and his mood disorder is aggravated by his sleep apnea.  Specifically, the examiner cited the lay statement from A.C., the Veteran's mother as support for their opinion that the Veteran manifested a mood disorder in service.
VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 

The Veteran has not been afforded a VA examination for this claim and the Board finds that an examination warranted.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his obstructive sleep apnea or major depressive disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically note and comment on the lay statements from the Veteran's family and a fellow service-member attesting to symptoms of obstructive sleep apnea during service, and the medical reports from H.S. M.D., dated August 2012 and August 2014.

Then the examiner is requested to provide the following opinions:

Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was caused by or was incurred in service.

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After obtaining any additional evidence as directed above, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically note and comment on the lay statement from A.C. dated April 2012, and October 2014 report from H.H-G., Ph.D.

Then the examiner is requested to provide the following opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused by or was incurred in service.

b) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder is due to the Veteran's sleep apnea.  

c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated was aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by sleep apnea.  

If the examiner determines that the psychiatric disorder was aggravated by sleep apnea, the examiner should report the baseline level of severity of the disability prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to sleep apnea. 

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the October 2013 Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


